Exhibit 10.4

 

SEPARATION AGREEMENT & RELEASE

 

 

                This is an Agreement between Home Depot U.S.A., Inc.
(hereinafter “Home Depot” or the “Company”) and Larry M. Mercer (the
“Executive”).

 

WHEREAS, the Company and the Executive intend the terms and conditions of this
Agreement to govern all issues related to the Executive’s employment and
termination from the Company; and,

 

WHEREAS, the Executive acknowledges that he has been given a reasonable period
of time, up to and including twenty-one (21) days, to consider the terms of this
Agreement; and,

 

WHEREAS, the Company advises the Executive to consult with a lawyer before
signing this Agreement; and,

 

WHEREAS, the Executive acknowledges that the consideration provided him under
this Agreement is sufficient to support the releases provided by him under this
Agreement; and,

 

WHEREAS, the Executive represents that he has not filed any charges, claims or
lawsuits against the Company involving any aspect of his employment which have
not been terminated as of the date of this Agreement; and,

 

WHEREAS, the Executive understands that the Company regards the representations
by him as material and that the Company is relying on these representations in
entering into this  Agreement,

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.             Employment Status and Termination Date.  The Executive will be
placed on a paid Leave of Absence (“LOA”) commencing on December 1, 2002 and
extending through the earlier of either (a) March 1, 2004 or (b) Executive’s
acceptance of employment outside the Company.  If Executive accepts other
employment before March 1, 2004, the paid LOA will end immediately and Executive
will be placed on an unpaid LOA, without pay or benefits, until May 1, 2004. If
Executive has not accepted other employment before March 1, 2004, Executive will
be placed on the unpaid LOA, without pay or benefits, from March 1, 2004 until
May 1, 2004.  Executive’s last day of employment will be May 1, 2004
(“Termination Date”), or as otherwise provided in Paragraph 9 (Breach by
Executive) below.  Executive will notify the Company, in writing, as soon as he
has accepted employment outside the Company.  Executive shall not accrue any
vacation days or credit subsequent to December 1, 2002.

 

2.                                       Annual Salary.  Executive shall
continue at his current salary level during the paid LOA.

 

3.             Annual Bonus.  Executive will be eligible for a bonus for Fiscal
Year 2002.  There is no minimum or guaranteed bonus.  The bonus, if any, will be
paid at the same time other officers receive their bonuses.  Executive will not
be eligible for any other bonus payments, including any bonus payments relating
to Fiscal Year 2003 or Fiscal Year 2004.

 

--------------------------------------------------------------------------------


 

4.             Benefits.  The Executive will be eligible to continue to
participate in the Company’s health and welfare benefit plans, including the
Supplemental Executive Choice Program, during the paid LOA.

 

5.             Stock Options/Restricted Stock.

 

(a)          All of Executive’s outstanding, non-vested stock options will vest
in accordance with the terms of the original grant except that none of such
options shall vest after the Termination Date.  All of Executive’s vested stock
options must be exercised within 90 days of the Termination Date.

 

(b)         The restrictions on Executive’s outstanding shares of restricted
stock will lapse in accordance with the terms of the original grant.  The
restrictions on 24,000 outstanding shares of restricted stock, originally
scheduled to lapse between August 16, 2004 and September 18, 2007, will lapse
instead on the Termination Date.  The remainder of Executive’s outstanding
shares of restricted stock (30,000 shares) shall be forfeited.

 

(c)          Executive shall not be eligible to receive any other equity-based
awards after the Effective Date set forth in Paragraph 16.

 

6.             Release of Claims. The Executive and his heirs, assigns, and
agents release, waive and discharge the Company and its past and present
directors, officers, employees, parents, subsidiaries, affiliates, related
entities, and agents from each and every claim, action or right of any sort,
known or unknown, arising on or before the Effective Date.

 

(a)          The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, or the Americans With Disabilities Act; any
claim arising out of or related to any alleged express or implied employment
contract, any other alleged contract affecting terms and conditions of
employment, or an alleged covenant of good faith and fair dealing; or any claim
for severance pay, bonus, salary, sick leave, stocks, attorneys’ fees, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers’ compensation or disability.

 

(b)         The Executive represents that he understands the foregoing release,
that rights and claims under the Age Discrimination in Employment Act of 1967,
as amended, are among the rights and claims against the Company he is releasing,
and that he understands that he is not presently releasing any future rights or
claims that might arise after the Effective Date.

 

(c)          The Executive further agrees never to sue the Company or cause the
Company to be sued regarding any matter within the scope of the above release.
If the Executive

 

2

--------------------------------------------------------------------------------


 

violates this Release by suing the Company or causing the Company to be sued,
the Company may recover all damages as allowed by law, including all costs and
expenses, including reasonable attorneys’ fees, incurred by the Company in
defending against the suit.

 

7.             Confidential Information.  The Executive acknowledges that
through his employment with the Company he has acquired and had access to the
Company’s confidential and proprietary business information and trade secrets. 
The Executive agrees that the Company may prevent the use or disclosure of its
confidential information and proprietary business information and trade secrets
and acknowledges that the Company has taken all reasonable steps necessary to
protect the secrecy of the information.  “Confidential Information” shall
include any data or information that is valuable to the Company and not
generally known to competitors of the Company or other outsiders, regardless of
whether the confidential information is in printed, written or electronic form,
retained in the Executive’s memory or has been compiled or created by the
Executive.  This includes, but is not limited to: technical, financial,
personnel, staffing, payroll, computer systems, marketing, advertising,
merchandising, product, vendor, customer or store planning data, trade secrets,
or other information similar to the foregoing.  The Executive agrees that he has
not and in the future will not use or disclose to any third party Confidential
Information, unless compelled by law and after notice to the Company, and
further agrees to return all documents, disks, or any other item or source
containing Confidential Information, or any other Company property, to the
Company on or before December 1, 2002.  If the Executive has any question
regarding what data or information would be considered by the Company to be
information subject to this provision, the Executive agrees to contact the
Executive Vice President, Human Resources for written clarification.

 

8.             Non-Competition and Non-Solicitation.

 

(a)          The Executive agrees that he will not, prior to December 1, 2005,
enter into or maintain an employment or contractual relationship, either
directly or indirectly, to provide executive or managerial services in the same
or similar manner as he did for the Company to any company or entity engaged in
any way in a business that competes directly or indirectly with the Company, its
parents, subsidiaries, affiliates or related entities, in the United States,
Canada, Puerto Rico, Mexico, or any other location in which the Company, its
parents, subsidiaries, affiliates or related entities currently conduct business
or may conduct business prior to December 1, 2005, without the prior written
consent of the Company.  Businesses that compete with the Company specifically
include, but are not limited to, the following entities and each of their
subsidiaries, affiliates, assigns, or successors in interest: Lowe’s Companies,
Inc. (including, but not limited to, Eagle Hardware and Garden); Hechinger
Investment Company, Inc. (including, but not limited to, Home Quarters,
Hechinger, and Builder’s Square); Payless Cashways, Inc.; Dekor; Sears
(including, but not limited to, Orchard Supply and Hardware Company); Wal-Mart;
Home Base, Inc; and Menard, Inc.

 

(b)         In the event the Executive wishes to enter into any relationship or
employment prior to December 1, 2005 which would be covered by the above
non-compete provision, Executive agrees to request written permission from the
Executive Vice President, Human Resources of the Company prior to entering any
such relationship or

 

3

--------------------------------------------------------------------------------


 

employment. The Company may approve or not approve of the relationship or
employment at its absolute discretion.

 

(c)          The Executive agrees that prior to December 1, 2005, he will not
directly or indirectly solicit any person who is an employee of the Company to
terminate his or her relationship with the Company without prior written
approval from the Executive Vice President, Human Resources of the Company.

 

9.             Breach by Executive.  The Company’s obligations to the Executive
under this Agreement are contingent on Executive’s performance of his
obligations under this Agreement. Any material breach by Executive of this
Agreement will result in the immediate cancellation of all Executive’s stock
options and restricted stock, the immediate termination of Executive’s
employment, as well as entitle the Company to all its other remedies allowed in
law or equity, including but not limited to the return of any payments that it
made to Executive under this Agreement and the return to the Company of any
proceeds Executive received from stock options exercised after December 1, 2002
or from shares of restricted stock where the restrictions lapsed after December
1, 2002.

 

10.           Executive Availability.

 

(a)          During the paid LOA, the Executive shall be available to provide
services to the Company, as requested and authorized by the Company from time to
time, not to exceed forty (40) hours in any given month.  During the unpaid LOA,
the Executive agrees to make himself reasonably available to the Company to
respond to requests by the Company for information pertaining to or relating to
the Company and/or the Company’s affiliates, subsidiaries, agents, officers,
directors or employees which may be within the knowledge of the Executive.

 

(b)         At all times, including after the Termination Date, Executive agrees
to cooperate fully with the Company in connection with any and all existing or
future litigation, charges, or investigations brought by or against the Company
or any of its past or present affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which and to
the extent the Company deems the Executive’s cooperation necessary.

 

(c)          In conjunction with Executive’s commitments under subsections (a)
or (b) of this paragraph, the Company will reimburse the Executive for
reasonable out-of-pocket expenses incurred as a result of such cooperation.

 

11.           Non-Disparagement.  The Executive agrees that he will not make or
cause to be made any statements that disparage, are inimical to, or damage the
reputation of the Company or any of its past or present affiliates,
subsidiaries, agents, officers, directors or employees. In the event such a
communication is made to anyone, including but not limited to the media, public
interest groups and publishing companies, it will be considered a material
breach of the terms of this Agreement and the Executive will be required to
reimburse the Company for any and all compensation and benefits paid under the
terms of this Agreement and all commitments to make additional payments to the
Executive will be null and void.  Executive shall direct any inquiries

 

4

--------------------------------------------------------------------------------


 

from prospective employers to the Executive Vice President, Human Resources for
verification of his employment with the Company.

 

12.           Insider Trading. The Executive acknowledges that prior to the
Termination Date, he remains subject to the restrictions of the Company’s
Insider Trading Policy.  After the Termination Date, the Insider Trading Policy
will no longer apply to the Executive.  However, the Executive acknowledges that
through his employment with the Company he may have learned material, non-public
information regarding the Company.  The federal securities laws prohibit trading
by persons while aware of material, non-public information.  The Executive
should seek advice of his legal counsel prior to conducting any transactions in
the Company’s stock if the Executive thinks he may possess such information.

 

13.           Future Employment. The Executive hereby understands and agrees
that he will not be re-employed by the Company in the future and that Executive
will never knowingly apply to the Company, its subsidiaries, affiliates, parents
or divisions for any job or position in the future.

 

14.           Severability of Provisions. In the event that any provision in
this Agreement is determined to be legally invalid or unenforceable by any court
of competent jurisdiction, and cannot be modified to be enforceable, the
affected provision shall be stricken from the Agreement, and the remaining terms
of the Agreement and its enforceability shall remain unaffected.

 

15.           Right to Revoke this Agreement. The Executive may revoke this
Agreement in writing within seven (7) days of signing it. The Agreement will not
take effect until the Effective Date. If the Executive revokes this Agreement,
all of its provisions shall be void and unenforceable.

 

16.           Effective Date. The Effective Date shall be the day after the end
of the revocation period described in Paragraph 15.

 

17.           Confidentiality. The Executive shall keep strictly confidential
all the terms and conditions, including amounts, in this Agreement and shall not
disclose them to any person other than the Executive’s spouse and the
Executive’s legal or financial advisor, unless compelled by law to do so. If a
person not a party to this Agreement requests or demands, by subpoena or
otherwise, that the Executive disclose or produce this Agreement or any terms or
conditions thereof, the Executive shall immediately notify the Company and shall
give the Company an opportunity to respond to such notice before taking any
action or making any decision in connection with such request or subpoena.

 

18.           Arbitration.  Any dispute regarding any aspect of this Agreement
or any act which allegedly has or would violate any provision of this Agreement
(“arbitrable dispute”) will be submitted for final and binding arbitration in
Delaware before an experienced employment arbitrator licensed to practice law in
Delaware and selected in accordance with the rules of the American Arbitration
Association, as the exclusive remedy for such claim or dispute.  The decision of
the arbitrator shall be final and binding and judgment on the award may be
entered in any court of competent jurisdiction.  Should any party to this
Agreement hereafter institute any legal action or administrative proceeding
against the other with respect to any claim waived by

 

5

--------------------------------------------------------------------------------


 

this Agreement or pursue any arbitrable dispute by any method other than said
arbitration, the responding party shall be entitled to recover from the
initiating party all damages as allowed by law, including but not limited to
reasonable attorneys’ fees, costs and expenses incurred as a result of such
action.  This paragraph is not applicable to claims of violation of Paragraphs
7, 8, 11 or 17 (Confidential Information; Non-Competition and Non-Solicitation;
Non-Disparagement; Confidentiality) of this Agreement.

 

19.           Non-Assignment.  The Executive represents and warrants that as of
the date of this Agreement he has not assigned or transferred, or purported to
assign or transfer, to any person, firm, corporation, association or entity
whatsoever any released claim.  Executive hereby agrees to indemnify and hold
the Company harmless against, without any limitation, any and all rights,
claims, warranties, demands, debts, obligations, liabilities, costs, court
costs, expenses, including attorneys’ fees, causes of action or judgments based
on or arising out of any such assignment or transfer.

 

20.           Entire Agreement. This Agreement constitutes the entire
understanding between the parties. The parties have not relied on any oral
statements that are not included in this Agreement. Any modifications to this
Agreement must be in writing and signed by the Executive and an authorized
executive or agent of the Company.

 

21.           Governing Law.  This Agreement shall be construed, interpreted and
applied in accordance with the law of the State of Delaware, without giving
effect to the choice of law provisions thereof.  Executive and the Company
hereby irrevocably submit to the exclusive concurrent jurisdiction of the courts
of Delaware.  Executive and the Company also both irrevocably waive, to the
fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
both parties agree to accept service of legal process in Delaware.

 

                The Executive understands and acknowledges the significance and
consequences of this Agreement, that the consideration provided herein is fair
and adequate, and represents that the terms of this Agreement are fully
understood and voluntarily accepted.

 

Home Depot U.S.A., Inc.

 

 

By:

/s/ Dennis Donovan

 

9/16/2002

 

Dennis Donovan

 

Date

 

 

 

 

 

/s/ Larry M. Mercer

 

10/7/2002

 

Larry M. Mercer

 

Date

 

6

--------------------------------------------------------------------------------